 SWIFT& COMPANYSwift & CompanyandLocal P-46, Amalgamated MeatCutters&ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 18-RC-9706August 26, 1974DECISION ON REVIEW AND ORDEROn November 9, 1973, the Acting Regional Direc-tor for Region 18 issued his Decision and Directionof Election in the above-entitled proceeding, in whichhe directed an election in the agreed-upon unit of allproduction andmaintenance employees at theEmployer's Marshalltown, Iowa, plant, finding thatan existing "Master Agreement," covering such em-ployees among others at other plants, was inoperativeas a bar to an immediate election because a contractu-al provision for ratification had not been shown tohave been satisfied as to the Marshalltown plant.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Employer and one ofthe Intervenors' filed timely requests for review of theActing Regional Director's decision on the groundsthat, in resolving the contract-bar issues herein, hemade findings of fact which are clearly erroneous anddeparted from officially reported Board precedent orotherwise afforded compelling reasons for reconsider-ation of Board's policies with regard to proof of ratifi-cation of master agreements. The Petitioner filed astatement in opposition to these requests for review,but did not itself request review.By telegraphic order dated April 23, 1974, theBoard granted the requests for review and stayed theelection pending decision on review. Thereafter, theIntervenor filed the brief it had submitted to the Re-gional Director as its brief on review; the Petitionerfileda brief in support of the Acting RegionalDirector's decision in which it sought to raise newissuesin addition to those on which review had beengranted;' and the Employer filed a brief on review aswell as a "reply letter" in which it pointed to rebuttalevidence in the record which related to certain of thePetitioner's new contentions.'The Board has considered the entire record in thiscase in the light of the grounds relied on for review,including all submissions from the parties as limited1National Brotherhood of Packinghouse&IndustrialWorkers,hereinaf-ter referredto as NationalBrotherhood or NBPIW.At the hearing, theNationalBrotherhood also intervened on behalf of its Marshalltown local,Local 50, NBPIW.2 This attemptcontravenesSec. 102.67(g) of the Board's Rules and Regula-tions, Series 8, as amended,whichrestricts briefs on review"to the issuesraised in the requestfor review."3 Thereafter,Petitioner filed a letter clarifying certain earlier statements asobvious clerical error or asarguable.49thereto,4 and makes the following findings:This case presents the question of the sufficiency ofthe ratification procedures relating to a Master Agree-ment urged as a bar to an election in an includedsingle-plant unit.The Employer has executed Master Agreementswith the National Brotherhood including the Mar-shalltown, Iowa, plant involved in the instant pro-ceeding since 1943.5 The Master Agreement whichpreceded the current Master Agreement between theEmployer and the Intervenor was effective from April1, 1970, until September 1, 1973, and covered sevenplants represented at the local plant level by five lo-cals. In late July 1973, the Employer and the NationalBrotherhood began negotiations on the current, ex-istingMaster Agreement. The negotiations began inlate July with a constitutional negotiating committeecomposed of members from each Master Agreementlocal designated by such locals and the NationalBrotherhood'spresident,George Burton, repre-senting the employees, and Mr. Joseph Miller, repre-senting the Employer. The negotiations culminatedon August 23, 1973, when Burton and Miller executeda new agreement to be effective from September 1,1973, until September 1, 1976. The agreement con-tained the following language:It is understood that this agreement is signed bythe Unionsubject to ratificationby the LocalUnions.Mr. Miller testified that the understanding was thatthe Employer would get the "ratification notice" assoon as possible, hopefully prior to the advance timerequired to put the contract into effect by September1.Thereafter, the five local unions held separate meet-ings for the purpose of voting on ratification 6 By thenight of August 28, 1973, three of the five locals, rep-resenting five of the seven plants and more than two-thirds of the employees covered by the Master Agree-ment had ratified by unanimous votes.' After learningthis, President Burton notified the Employer by tele-gram, sent the evening of August 28 and received by4 See Sec.102.67(g) of the Board'sRules and Regulations,Series 8, asamended.'Swift & Company,124 NLRB 50, 51 (1959).6 Local 6represents75 unitemployees and has the same number of mem-bers at I plant;Local 10represents32-35unit employees and has 33 mem-bers at I plant;Local 12represents 295 unit employees at 3 plants and hasthe same number of members;Local 50represents 180 employees at Mar-shalltown, but the record does not disclose the number of members it has.A compilation of these figures indicates a membership of at least 748 out ofa total of 940 employeescovered bytheMaster Agreement.7 Locals10, 12, and57 with acombined membership of 663 among 675employees. The numbers of members attending the meetings of Locals 10and 50 are not indicated in the record,but the votes-are recorded as havingbeen unanimous.National Brotherhood President Burton is also president ofLocal 12and testifiedthat approximately 110 memberswere in attendanceand voted unanimouslyto ratify.213 NLRB No. 6 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDMr. Miller on August 29, as follows:THE NATIONALBROTHERHOOD...MASTER AGREE-MENT LOCALS HAVE, BY MAJORITYMEMBERSHIP AC-TION, RATIFIED AND APPROVED THE AGREEMENT....Following receipt of this telegram confirming ratifica-tion, the Employer put the Master Agreement intoeffect as of its effective date, September 1, 1973, in allcovered plants, including Marshalltown. At the timeBurton sent the telegram, he did not know the resultsof the votes, if any, on ratification by two locals,representing two of the seven plants and approximate-ly one-third of the employees covered by the MasterAgreement. He later learned that the membership ofone local had rejected ratification by a vote of 20 to40 and that the Marshalltown local had not ratified.The instant petition for the Marshalltown employeeswas filed September 4, 1973 8 At no time has the mem-bership of the Marshalltown local, Local 50, voted onthe question of ratification .9The Acting Regional Director found that the 1973Master Agreement does not bar the requested electionin the Marshalltown unit because it was not ratifiedby Local 50, the Marshalltown local. He held that thecontract language which requires "ratification by theLocal Unions" suggests "ratification byeachLocalUnion" and that neither the Employer nor the Na-tional Brotherhood presented any clear or conclusiveevidence that any procedure other than "ratificationbyeachLocal Union" had been contemplated. Heregarded the record as subject to several interpreta-tions, as requiring ratification by(1) "eachLocalUnion"; (2) "a majority of the combined voting mem-bership of all Local Unions together"; or (3) "a major-ity of the Local Unions." He regarded the record as8The ActingRegional Director rejected the Petitioner's contention that itspetition was filed August31, 1973.Its petition was received on that date witha covering letter stating, "Enclosed isour request for Petitionwhich we wishto file on September1, 1973, oras soon thereafteras your officecan acceptitas a petition filed. The contract expiration date is SeptemberI,1973."Since,pursuant to such instructions, the petitionwas docketed as "filed" onSeptember4, 1973, the ActingRegional Director found it was filed on thatdate and that therefore its timeliness was considered in relation to the MasterAgreementexecutedon August 23, 1973, to be effective September 1, 1973.Petitioner filed no request for review as to this finding.Its attempt to raisethis issue in itsbriefon review is rejected as untimely.See In.2, supra.9 Local50 met on August27 and tableda motionto ratifyuntil September5. At the September 5 meeting,the motion was withdrawn and a new motionpassed to refer the MasterAgreementback to the national negotiating com-mittee for negotiation of an incentive plan applicable to the Marshalltownunit. (Thisproposal had been made to, and rejected by, the national negotiat-ing committee during the negotiations prior to the agreement executed onAugust 23.)On September 7 after learningthat the Employerhad put the newagreement into effect at Marshalltown, eight membersof Local 50's executivecommittee signed a letterto the NLRB"to set therecordstraight" that Local50 had not ratified the new agreement.At the next meetingof Local 50, onSeptember 11, the members were informedby a firstnational vice presidentof the NationalBrotherhoodthattheywould not haveto voteon ratificationbecause the contract hadalreadybeen ratified and put into effect.establishing only the third possible ratification proce-dure to have been satisfied and concluded that thecontracting parties "failed to meet their burden ofproving that the ratification procedure that was con-templated was in fact met."The Employer and the National Brotherhood con-tend that the 1973 Master Agreement was duly "rat-ified by the Local Unions" "by majority membershipaction," as confirmed by the telegram sent by Nation-alBrotherhood President Burton to the Employer.The Employer urges that it should be permitted to relyon such report of adequate ratification without fur-ther inquiry into a notifying union's internal proce-dures for ratification, as has been its practice over theyears in dealing with both the Intervenor and thePetitioner's parent.1° The National Brotherhood con-tends that "it is elementary that in voting proceduresor on ratification procedures the majority rules and itisnot necessary for a unanimous vote." Both arguethat there is no evidence supporting the finding thatthe contract contemplated "ratification byeach LocalUnion"rather than "ratification bymajority action bytheLocal Unions"and that the procedures herein suff-ice to establish the 1973 Master Agreement a bar toan election in the Marshalltown unit despite the factthat the employees there had not voted on ratification.We find merit in these contentions.Although the Master Agreement makes "ratifica-tion by the Local Unions" a condition precedent tocontractual validity, it does not particularize the pro-cedure to be followed. Ratification by each localunion is not explicitly required." The evidence thatmembers of Local 50, the Marshalltown local, be-lieved that their local union had to ratify in order forthe contract to bar the election petition as to thatplant is clearly without probative value in establishingthe existence of such a requirement. As indicated, theNational Brotherhood construed the required ratifi-cation by the local unions to require majority mem-bership action and communicated to the Employer,prior to the petition's being filed, that ratification had10 The record establishes that the Employer received notifications of ratifi-cations of the Master Agreements from responsible officials of both theNational Brotherhood and the Amalgamated Meat Cutters and put theagreements into effect.Thereafter,it received word that some locals from theAmalgamated Meat Cutters had not approved the Master Agreement withthat Union.Both contracts required"ratification by the Local Unions." Atone time, both Master Agreements required"ratification by a majority of themembers covered"Swift & Company,124 NLRB 50, 52 (1959).11Cf.InternationalHarvester Company,Melrose Park Plant,87 NLRB1101, 1102 (1949),in which the master agreement explicitly conditioned theapplicability of a master agreement to a single covered plant upon ratifica-tion by "each of the locals"and noticeby that localto the employer of thesingle-plant employee action. This result is consistent with the relevant ruleas to the necessity for individual plant actions in reference to master agree-ments as stated inAppalachian Shale Products Co.,121NLRB 1160, 1164(1958): "a master agreement is no bar to an election at one of the employer'splants where by its terms it is not effective until a local agreement has beencompleted." SWIFT & COMPANY51been accomplished. In our view, that interpretationdoes not appear extraordinary or unreasonable; 12both a majority of the employees and a majority of thelocals had voted favorably on the ratification issue.We believe that the Employer was entitled to relyon the report of the individual with whom it hadnegotiated that the contract which had been reachedhad, in fact., been ratified. As it happens, Burton ap-pears to have been authorized to make such represen-tation, since he was the National Brotherhood'snational president, the chief spokesman for the na-tional negotiating committee, had sole constitutionalauthority to execute collective-bargaining agree-ments, and was the sole signatory for the Union on theMaster Agreement. It would indeed be disruptive ofsound collective bargaining if, when advised by aunion representative with whom it had just negotiateda contract that ratification had been accomplished, anemployer could not rely on that representation, butrather were required to inquire further into (a) thatindividual's authority to communicate the fact of rati-fication and (b) whether or not the reported ratifica-tioncomportedwithalltheunion's internalrequirements. 13 Accordingly, we conclude that a bind-ing contract was arrived at upon the Employer's re-ceipt of the notice of ratification.For these reasons, we find that the 1973 MasterAgreement was duly ratified as to all plants coveredtherein, and put into effect prior to the filing of theinstant petition, and constitutes a bar to the pro-cessing of the petition. We shall therefore dismiss thepetition.ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.MEMBERS KENNEDY AND PENELLO,dissenting:This case presents an application of the contract-bar principle enunciated inAppalachian Shale Prod-uctsCo.,14 that, where a contract requires ratificationas a prior condition, the contract does not bar a repre-sentation petition unless ratified prior to the filing ofthe petition. It is well settled that the party or partiesasserting that a contract is a bar to an election bearthe burden of proving that the contract was properly12Thus, "subject to ratification by the employees" is frequently construedto mean "subject to a vote showing majority approval by the employees" incases presentingratificationquestions to the Board.See, e.g.,M & M Oldsmo-bile, Inc.,156 NLRB 903, 906 (1966), enfd.377 F.2d 712 (C.A. 2, 1967);General Motors Corporation, ChevroletDivision(Livonia Spring and BumperPlant),151NLRB 156, 159 (1964).13The Board has held in unfair laborpractice cases that"it is for the union,not the employer, to construe and apply itsinternal regulations relating towhatwould besufficientto amountto ratification."M & M Oldsmobile, Inc.,supra,156 NLRB at 905--906, 377 F.2d at 717.121NLRB 1160 (1958).executed prior to the filing of the petition. We are notsatisfied that this burden has been met in the presentcase.The pertinent facts show that the Petitioner seeks torepresent a unit of production and maintenance em-ployees at the Employer's Marshalltown, Iowa, plant.The Marshalltown unit has been represented by theIntervenors and covered by Master Agreements alongwith other units at several of the Employer's plants.The Master Agreement effective April 1, 1970, untilSeptember 1, 1973, described each plant as a separateunit. Negotiations with the Employer for a new Mas-ter Agreement were conducted by a negotiating com-mittee composed of representatives of the NationalBrotherhood and elected representatives from the in-dividual plant units including representatives fromthe Marshalltown unit. On August 23, 1973, the Em-ployer and the National Brotherhood executed a newMaster Agreement effective September 1, 1973, untilSeptember 1, 1976, which provides in part: "It is un-derstood that this agreement is signed by the Unionsubject to ratification by theLocalUnions." (Empha-sis supplied.) Thereafter, the terms of the MasterAgreement were put into effect in all covered unitsincluding theMarshalltown unit even though theMarshalltown local never ratified the Master Agree-ment.In our view, the quoted language of the 1973 Agree-ment, set forth above, requires ratification by eachlocal union, including the Marshalltown local. As in-dicated earlier, the parties claiming that a contract isa bar to an election bear the burden of proof. It isclear to us that on this record the Intervenors andEmployer have failed to meet their burden. They havefailed to introduce evidence to support a conclusionthat "ratification by the Local Unions" meant any-thing other than local union. Nor have they elicitedtestimony as to what procedure was followed toachieve ratification of prior contracts.Apparently aware of the glaring omissions in therecord the majority states that it would be a disruptionof sound collective bargaining if an employer couldnot rely on the representation of a union representa-tive that ratification had been accomplished. If ourcolleagues really mean this they have in effect re-moved ratification as a prerequisite and have replaceditwith a mere representation on behalf of a union toan employer. We fail to see how ignoring the desiresof the employees promotes sound collective bargain-ing.In view of the foregoing, we find in agreement withthe Acting Regional Director that the 1973 Agree-ment was not ratified insofar as the Marshalltownunit is concerned and is therefore not a bar to thepetition in this case.